DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "forming a first conductive via interconnecting the cell layer and the conductive feature" in the very last clause, which renders indefinite as to which conductive feature refers.  (Emphasis added)   Does it refer to “first conductive feature” or “second conductive feature” or both of them?
	Claims 2-7 are also rejected for the same reason as that of claim 1, because they are dependent from rejected claim 1, and thus inherit the same deficiency as that of claim 1.  
Claim 8 recites the limitation "the third conductive feature" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 9-13 are also rejected for the same reason as that of claim 8, because they are dependent from rejected claim 8, and thus inherit the same deficiency as that of claim 8.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2017/0352623).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In re claim 1, Chang et al., in Fig. 6 and corresponding text, teach a method for forming an integrated circuit, comprising:
forming a cell layer 510/550 including first and second cells 510 and 550, each of which is configured to perform a circuit function;
forming a first metal layer 530/570 above the cell layer 510/550 and including a first conductive feature 530 and a second conductive feature 570 extending along a first direction Y, wherein the first conductive feature 530 extends from the first cell 510 into the second cell 550, and wherein a shortest distance (i.e. the shortest distance is zero) between a center line of the first conductive feature 530 and a center line of the second conductive feature 570 along a second direction X is less than a width of the first conductive feature 530, and the second direction X is perpendicular to the first direction Y; and
forming a first conductive via 610a or 610c or 610d ([0042], [0043]) interconnecting the cell layer 510/550 and the conductive feature 530 or 570.

                         
    PNG
    media_image1.png
    648
    501
    media_image1.png
    Greyscale

	In re claim 2, Chang et al., in Fig. 6 and corresponding text, teach that the first conductive feature 530 is formed localized within a combined region (i.e. the boundary) of the first and second cells 510 and 530.
8.	Claim(s) 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rao et al. (US 2011/0051509).
	In re claim 14, Rao et al., in annotated Fig. 3 and corresponding text, teach 
forming a cell layer 100/350 including a first region 100 and a second region 350, the first region comprising 100 a first cell 102 and a second cell 104 connected to the first cell 102, and the second region 350 comprising a third cell 302 and a fourth cell 304 connected to the third cell 302, each of the first, second, third, and fourth cells 102, 104, 302 and 304 is configured to perform a circuit function; 
forming a first metal layer M1 above the cell layer 100/350 and including first and second conductive features M1, wherein the first conductive feature M1 is localized within the first region 100, the second conductive feature M1 is localized within the second region 350, and a center line of the first conductive feature M1 is aligned with a center line of the second conductive feature M1; and 
forming a second metal layer M2 above the first metal layer M1, wherein the second metal layer M2 comprising a third conductive feature M2 extending across both the first region 100 and the second region 350 of the cell layer 100/350.

    PNG
    media_image2.png
    529
    770
    media_image2.png
    Greyscale

	In re claim 15, Rao et al., in annotated Fig. 3 and corresponding text, teach that the third feature M2 is formed overlapping the first, second, third and fourth cells 102, 104, 302 and 304.
	In re claim 19, Rao et al., in annotated Fig. 3 and corresponding text, teach that the third conductive feature M2 if formed overlapping at least two boundaries of the first region 100 of the cell layer 100/350.

    PNG
    media_image3.png
    529
    770
    media_image3.png
    Greyscale





Allowable Subject Matter
9.	Claims 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2011/0051509.     The improvement comprises: 
 comprising a third metal layer after forming the first metal layer and prior to forming the second metal layer, the third metal layer comprising a fourth conductive feature and a fifth conductive feature, wherein the fourth conductive feature extends across the first conductive feature and the third conductive feature, and the fifth conductive feature extends across the second conductive feature and the third conductive feature (claim 16); the first metal layer has a fourth conductive feature, and a shortest distance between a center line of the first conductive feature and a center line of the fourth conductive feature is less than a width of the first conductive feature (claim 20).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 10, 2022



/HSIEN MING LEE/